Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither describes nor sufficiently suggests a notification device in a vehicle, which emits light in a linear shape along an upper edge of a windshield, is visible through the windshield from a front of the vehicle, and enables a person outside the vehicle to be notified of a predetermined operating state of the vehicle by the light emission, the notification device comprising a plurality of spot-shaped light sources arranged at intervals on a substrate so as to follow the upper edge of the windshield, a reflecting part reflecting light from the light sources to the front, an outer lens transmitting therethrough the light heading toward the front from the reflecting part, and a housing supporting the light sources, the reflecting part, and the outer lens, wherein the reflecting part is formed inside the housing to receive light from the light sources to forward the received light forwardly toward the outer lens, and the outer lens having on at least one of a front face and a rear face thereof a fine concave-convex face that diffuses the light which is received from the reflecting part and transmitted through the outer lens, wherein an intermediate wall is formed integrally with an inner wall of the housing and partitions an interior of the housing into an upper space and a lower space, and wherein Page 2 of 7the intermediate wall is formed with a slit that extends in a lengthwise direction of the substrate to provide communication between the upper and lower spaces.
The prior art does not teach a notification device have each of the claimed limitations as presented above.  As such, these, along with further limitations set forth by dependent claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684